United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     June 19, 2003

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 02-60558
                            Summary Calendar


                          JULIO RENE LESCANO,

                                                             Petitioner,

                                 versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                             Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A29 931 815
                        --------------------

Before HIGGINBOTHAM, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

     Julio Rene Lescano petitions for review of the Board of

Immigration    Appeals’   decision   dismissing   his   appeal   from    the

immigration judge’s decision denying his motion to reopen his

deportation proceedings and to rescind his in absentia deportation

order.   He argues that his counsel was ineffective for failing to

notify him of the date of his hearing and for failing to attend the

hearing.   We have reviewed the record and determine that Lescano

failed to comply with the requirements for reopening a deportation


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
hearing based on ineffective assistance of counsel as set forth in

Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988).            See Lara v.

Trominski,   216   F.3d   487   (5th   Cir.   2000).   Consequently,   his

petition for review is DENIED.